EXHIBIT 10.20
CONSULTING AGREEMENT


This Consulting Agreement ("Agreement"), effective as of November 11, 2015
("Effective Date"), is made by and between Emergent BioSolutions
Inc. ("Emergent"), having its principal office at 400 Professional Drive, Suite
400, Gaithersburg, Maryland 20879, and Marvin L. White ("Consultant"), having
his principal office at ********* ******************************.  Emergent and
Consultant are hereinafter referred to individually as "Party" or collectively
as the "Parties".  The Parties hereby agree as follows:


WHEREAS, Emergent plans to spin-off its biosciences business (the "Spin-off") to
create a separate public company ("SpinCo").


WHEREAS, Emergent desires to retain the services of Consultant to provide
strategy, advice, guidance, budgetary input, review of transactional and
operational contracts, filings, policies, documents and plans,  and other
requested or appropriate assistance in connection with the planned Spin-off and
consistent with those activities and engagement associated with a prospective
CEO for the spin-off business.


NOW, THEREFORE, in consideration of the foregoing and subject to the covenants
and conditions set forth herein, the Parties agree as follows:


1.            Services; Orders. Consultant agrees to perform certain services
("Services") for Emergent as mutually agreed from time to time in a
fully-executed work order or purchase order (each, an "Order"), substantially
similar to the form attached hereto as Exhibit A.  Each Order shall identify the
Services to be performed, the person(s) providing Services, applicable
milestones and deliverables, and the fees and maximum compensation.  If
Consultant is requested or required to perform work beyond the Services
necessarily contemplated by or specifically set forth in an applicable Order,
any such additional work and an appropriate adjustment to amounts payable shall
be negotiated in good faith and mutually agreed upon in writing prior to the
performance thereof.  If any Affiliate of Emergent enters into an Order with
Consultant, for purposes of such Order and this Agreement, "Emergent" shall mean
and refer to such Affiliate, and "Parties" shall mean and refer to such
Affiliate and Consultant.  "Affiliate" shall mean any direct or indirect,
current or future subsidiary of a Party, or any other entity controlled by,
under common control with, or which controls such Party.  "Control" shall mean
direct or indirect possession of at least fifty percent (50%) of another
entity's voting equity (or other comparable interest for a non-corporation), or
the power to direct or cause the direction of the management or policies of such
entity whether through ownership of securities, by contract or otherwise. 
Unless otherwise explicitly noted in a Order, this Agreement supersedes any
provision of any Order or other document that is inconsistent with this
Agreement.  "Representatives" shall mean the members, principals, directors,
shareholders, officers, employees, agents, Affiliates and advisors of a Party.


2.            Federally-funded Services.  In the event that Emergent uses a
Federal grant or contract as the source of funding for any Services, Emergent
shall notify Consultant and may require, as a condition of such grant or
contract and for continued eligibility for such federal funding, that the
Parties comply with additional contract provisions, including certain clauses of
the Federal Acquisitions Regulation, agency supplements, policy directives or
other terms and conditions ("Flowdown Provisions").  Emergent shall have the
right to include applicable Flowdown Provisions in the relevant Order, and
Consultant shall comply with such Flowdown Provisions.  If Flowdown Provisions
require Emergent to submit detailed and certified cost or pricing data for
Consultant's performance of Services, Consultant shall promptly provide and
certify such non-proprietary data as is reasonably required to permit Emergent
to comply with the Flowdown Provisions.  Consultant shall also provide any other
cost or pricing data as is required for Consultant to comply with the Flowdown
Provisions.  Notwithstanding any indemnification provision(s) of this Agreement
to the contrary, unless otherwise specified in the applicable Order, Consultant
shall indemnify and hold harmless Emergent for any cost or price reduction
effected by the Federal Government, to the extent caused by (a) certified cost
or pricing data submitted by Consultant or its permitted subcontractors that is
not accurate, current or complete as certified by Consultant, or (b) the failure
of Consultant or its permitted subcontractors to disclose and consistently
follow applicable cost accounting practices and standards or otherwise comply
with the Flowdown Provisions (including any regulations promulgated by the Cost
Accounting Standards Board).


3.            Performance Standards.  Services shall be provided in accordance
with the terms of this Agreement, specific requirements of the Order, and best
industry standards applicable thereto.  Consultant shall (a) provide the
facilities and supplies necessary to perform Services unless otherwise specified
in an applicable Order, (b) report to the authorized contact(s) identified in
the applicable Order or such other person(s) as Emergent or its Affiliates may
designate from time to time in writing, (c) provide Emergent with deliverables
and reports described in the applicable Order or such other reports as Emergent
or its Affiliates may from time to time request, and (d) not subcontract with or
otherwise engage or consult any third party to provide Services or any part
thereof without Emergent's prior written consent.


4.            Payment.  Emergent shall compensate Consultant for Services
rendered based on invoices submitted by Consultant under the applicable Order
and in accordance with the terms of this Agreement and any Order.  All invoices
shall reference the Emergent Accounting Codes designated in the applicable
Order.  Invoices shall be payable within forty-five (45) days of receipt by
Emergent.  Payment of an invoice shall be in full compensation for the
corresponding Services performed unless expressly otherwise agreed in writing by
the Parties.  Consultant shall not receive employee benefits (such as paid
vacation, sick leave or any insurance benefits) from Emergent even if Consultant
is physically situated at Emergent's offices.  Consultant shall be fully
responsible for payment of all income taxes, social security taxes, and for any
other taxes or payment which may be due and owing by Consultant as the result of
fees or amounts paid to Consultant by Emergent under this Agreement, and
Consultant shall indemnify and hold harmless Emergent from and against any such
tax or payment.


5.            Expenses.  Unless otherwise set forth in an applicable Order,
Emergent shall reimburse Consultant for out-of-pocket expenses reasonably
incurred in the performance of Services in addition to the compensation detailed
in the applicable Order.  Consultant shall submit monthly invoices detailing and
categorizing expenses incurred during the immediately preceding month and shall
provide supporting documentation as reasonably required by Emergent.  Expenses
shall not be marked up.  All travel must be in accordance with Emergent's
policy, including, but not limited to, Emergent's Corporate Travel, Food and
Lodging Policy.  This Agreement relates to the provision of Services only, and
Consultant shall not purchase equipment, goods, software or other tangible or
intangible property for which Consultant will seek reimbursement from Emergent
without Emergent's express, prior written authorization.


6.            Confidential Information.  Consultant acknowledges that this
Agreement creates a confidential relationship between the Parties, and that, in
order to perform the Services, Consultant or its employees may need to have
access to certain commercially valuable, proprietary, and non-public information
that Emergent considers to be Confidential Information. "Confidential
Information" means any and all written, oral, electronic, graphic or other
information relating directly or indirectly to Emergent, or its Affiliates, or
the business, products, markets, customers, suppliers, condition (financial or
otherwise), operations, assets, liabilities, results of operations, cash flows
or prospects of Emergent or its Affiliates that is delivered, disclosed or
furnished by or on behalf of Emergent or its Affiliates to Consultant or its
Representatives whether before, on or after the Effective Date hereof, or which
Consultant or its Representatives otherwise learns or obtains, through
observation or through analysis of such information, and shall also be deemed to
include all notes, analyses, compilations, studies, forecasts, interpretations
or other documents prepared by Consultant or its Representatives to the extent
such material contains, reflects or is directly based upon, in whole or in part,
such information.  Confidential Information may include, without limitation,
technical information, business plans, identification or characterization of
biological or other materials, results and/or design of experiments or
preclinical or clinical testing, know-how, trade secrets, methods,
methodologies, designs, specifications, clinical protocols, data, inventions,
improvements, intellectual properties, devices, processes, procedures, financial
analysis, accounting policies and procedures, employee staffing, employee
compensation and benefits, manuals and marketing and advertising strategies
disclosed directly or indirectly by Emergent or its Affiliates to Consultant
(whether prepared by Emergent or its Representatives). The existence, terms and
conditions of this Agreement, any Work Product (as defined below), and any
communications related to the Services shall also be considered Confidential
Information. Consultant agrees to keep confidential and not, without the prior
written consent of Emergent, publish, disclose to any third party or use (except
for purposes of performance under this Agreement) any Confidential Information.
The obligations of this paragraph do not pertain to information which is
generally known or hereafter becomes generally known to the public through no
fault of Consultant.  Except as would create a conflict with Consultant's
responsibilities and obligations as Chief Executive Officer to SpinCo after the
Spin-off effective date, Consultant shall promptly return all Confidential
Information (including any copies thereof) to Emergent upon completion of the
Term or upon Emergent's request.  Consultant shall be entitled to disclose
Confidential Information as required by applicable law, regulation or court
order only to the extent necessary to comply therewith; provided, however,
Consultant shall provide Emergent an opportunity to seek to prevent disclosure
of, or to obtain a protective order for, such Confidential Information by giving
advance written notice of such required disclosure; provided further, that
Consultant shall make such required disclosures in consultation with Emergent
and shall cooperate with Emergent in connection with efforts to obtain any
protective order or other remedy.


7.            Ownership of Work Product. The Parties recognize that it is
unlikely that Consultant will develop any inventions during the Term.  However,
it is expected that Consultant will prepare documents and information on behalf
of Emergent, and it is expected that Consultant will work closely with
scientific staff.  Consequently, and for removal of any doubt, Consultant shall
promptly disclose to Emergent in writing all data, information, documents,
know-how, materials and inventions relating to or arising out of Services ("Work
Product"), and agrees that all right, title, and interest in and to the Work
Product shall belong to and be the property of Emergent.  Consultant does hereby
assign, transfer, and convey to Emergent and its successors and assigns all its
rights, title and interest in and to the Work Product and shall promptly do and
ensure that its Representatives do all acts and sign all documents necessary to
perfect Emergent's rights, title, and interest in and to such Work Product as
shall be requested by Emergent (at Emergent's expense). All documents and
materials prepared by Consultant in the performance of Services constitute
works-for-hire and shall belong to and be the exclusive property of Emergent,
and shall be surrendered by Consultant to Emergent upon request. Upon any
termination of this Agreement under Section 9(d), the provisions of this Section
7 shall not prohibit disclosure of Work Product to SpinCo.


8.            Independent Contractor.  With respect to the subject matter
hereof, the Parties are and remain independent contractors.  This Agreement
shall not be deemed to create an employer/employee relationship, joint venture,
partnership, association, or agency between the Parties.  Consultant is not
authorized to incur or create any obligation (express or implied) on behalf of
Emergent or to bind Emergent in any manner whatsoever.


9.            Term; Termination.  This Agreement is effective as of the
Effective Date and shall continue in effect until the Agreement terminates under
this Section ("Term").  This Agreement (or any Order, as applicable) shall
terminate upon the expiration of the Term or the first to occur of (a) the date
Emergent provides Consultant with written notice (setting out with
particularity) that this Agreement is being terminated for "cause" where
Consultant:  (i) commits any act of embezzlement, theft or fraud against
Emergent; (ii) is convicted of a felony or any crime involving moral turpitude,
whether or not related to Services; (iii) commits any act of gross negligence or
willful misconduct; or (iv) breaches the representations, warranties or
covenants contained in this Agreement; (b) the date either Party terminates the
Agreement for convenience on not less than thirty (30) days' prior written
notice, (c) the date that the Emergent Board of Directors determines not to
pursue the Spin-off, or (d) the Spin-off effective date.  If this Agreement is
terminated by Emergent under the foregoing subsection (a)(iv), in addition to
any other rights or remedies available at law or in equity, Consultant will
surrender any claim for payment under the Agreement and will refund any payments
received under this Agreement.  The provisions of Sections 4 – 7, 9, 11 – 14 and
17 shall survive the expiration or termination of this Agreement for any reason.
Upon termination of this Agreement, Emergent shall have no further liability
other than for payment in accordance with the terms of this Agreement for
Services provided prior to the termination date.


10.            Representations and Warranties.  In addition to any other
representations and warranties set forth in this Agreement, Consultant
represents and warrants that:  (a) Consultant will perform Services in a
competent, diligent and workmanlike manner consistent with best industry
standards of professional conduct; (b) Consultant has not ever been debarred,
and any Consultant representative who provides any portion of the Services has
not been debarred, pursuant to the United States Food, Drug and Cosmetic Act, or
been excluded from any federal health care program (including Medicare or
Medicaid), and Consultant will notify Emergent immediately if any of the
foregoing occurs; (c) Consultant shall not use, in the performance of the
Services or the creation of any Work Product, or disclose to Emergent, any
confidential or proprietary information of any other person in violation of any
obligation or duty that Consultant owes to the other person, and Consultant's
compliance with this Section 10(c) will not restrict or impair Consultant's
performance of the Services and its other obligations to Emergent; (d)
Consultant has full power to enter into and fully perform this Agreement and
Consultant's execution, delivery and performance of this Agreement does not
violate any employment, nondisclosure, confidentiality, consulting or other
agreement to which Consultant is a party or by which it may be bound ; (e) in
the event Consultant is employed by a third party, Consultant has verified that
the Services do not present a conflict with Consultant's primary employment and
that Consultant has the right and authority to enter into this Agreement and to
comply with the requirements of Section 7 (Ownership of Work Product); and (f)
Consultant shall shall maintain, at its sole cost and expense policies of
private health insurance and automobile liability insurance at commercially
reasonable levels.


11.            Compliance with Laws.  Consultant shall perform its duties and
responsibilities hereunder in accordance with the highest standards of ethical
business conduct and not engage in any acts or activities that are illegal or
that may adversely affect or reflect upon the business, integrity or goodwill of
Emergent.  Consultant shall take no action that it believes might cause (or be
construed as causing) Emergent to be in violation of international, federal,
state or local laws or regulations, or Emergent's policies and procedures. 
Consultant further agrees, to the extent applicable to performance of the
Services, to abide by the Emergent BioSolutions Code of Conduct and Business
Ethics policy as posted on Emergent's website (see
www.emergentbiosolutions.com).  Without limiting the generality of the
foregoing, Consultant represents, warrants and agrees that Consultant will: (a)
comply with all applicable laws, rules and regulations, including those
governing employment practices (including employee recruiting and hiring),
anti-bribery, anti-corruption and anti-gratuities laws or other similar laws;
(b) comply with Emergent stated policies and procedures generally applicable to
parties operating at Emergent's offices, including those governing safety,
health, harassment, and discrimination; (c) prohibit its staff or any
representatives from involvement with the payment or giving of anything of
value, either directly or indirectly, to an official of any government,
political party or official thereof, any candidate for foreign political office,
or any official of an international organization, for the purpose of influencing
an act or decision in its official capacity, or inducing that official to use
influence with any government, to assist Emergent in obtaining or retaining
business for or with, or directing business to, any person, or for obtaining an
improper advantage; and (d) certify in writing, at such times as may be
requested by Emergent, that Consultant and its Representatives understand, have
complied with and are in compliance with the foregoing.  Consultant will
immediately advise Emergent if Consultant should learn of or have reason to
believe that there has been a violation of any of the foregoing undertakings.


12.            Export Control Restrictions.  Each Party agrees that information
related to the development, production or use of a product, material, software
or other item subject to the export control laws of the United States, the
United Kingdom or other applicable jurisdiction ("Controlled Technology") will
not be transferred or "released" (as that term is defined in Title 15 CFR Sec.
734.2(b)(3)) to the other Party unless and until the Party proposing to disclose
such Controlled Technology notifies the prospective receiving Party that such
information constitutes Controlled Technology and the prospective receiving
Party agrees in writing to receive such Controlled Technology, and that any such
ultimate disclosure or "release" shall be provided under a license or as may
otherwise be authorized by applicable law.


13.            Indemnification.  Consultant shall hold harmless and indemnify
Emergent, and its Representatives, from and against any and all suits, demands,
losses, damages, judgments, claims, costs (including reasonable attorneys' fees
and costs) or other liabilities (including claims for personal injury or death)
to the extent arising from or relating to the performance of Services under this
Agreement, or the negligence, acts or omissions of Consultant or any of
Consultant's Representatives.


14.            Dispute Resolution.  All disputes or claims arising hereunder
that cannot be resolved by the Parties shall be submitted to non-binding
mediation for a period of thirty (30) days, which may be extended by written
agreement of the Parties.  If such dispute is not resolved through mediation or
otherwise within the specified period, either Party may pursue remedies
available to it at law or in equity, subject to the terms of this Agreement.


15.            [Reserved]


16.            [Reserved]


17.            Restriction on Insider Trading.  Emergent BioSolutions Inc. is a
publicly traded company listed on the New York Stock Exchange.  Consultant
acknowledges the existence of laws and regulations prohibiting "insider
trading," including the purchase or sale of securities of a company while in the
possession of material information that has not been generally disclosed in the
marketplace.  Consultant acknowledges and agrees that it may have access to
certain material nonpublic information of Emergent BioSolutions Inc. or its
Affiliates as a result of the Services, and covenants and agrees that it will
not engage in insider trading or disclose such information to any third parties.


18.            Miscellaneous Provisions.


(a)            Non-Waiver.  No delay by or omission of any Party in exercising
any right, power, privilege, or remedy shall impair such right, power,
privilege, or remedy or be construed as a waiver thereof.


(b)            Remedies.  The rights and remedies provided in this Agreement are
cumulative and are not exclusive of other rights or remedies provided by law.
(c)            Notices.  Any notice hereunder shall be given by first class
mail, express mail, or facsimile (followed by confirmation), addressed to the
Parties at the addresses given in the preamble of this Agreement, or to such
other address as a Party may later designate in writing to the other Party. 
Notice of any legal action, claim or other legal matter given by Consultant to
Emergent shall be directed to Emergent's General Counsel at 400 Professional
Drive, Suite 400, Gaithersburg, Maryland 20879, USA.


(d)            Use of Name.  Neither Party shall use the name, tradename or
trademark of the other Party in a press release, advertising, publicity or
promotional activity without the prior written consent of the other Party.


(e)            Severability.  In the event that any section or any part of a
section of this Agreement should be declared void, invalid, or unenforceable by
any court of law, for any reason, such a determination shall not render void,
invalid, or unenforceable any other section or any part of any other section of
this Agreement and the remainder of this Agreement shall remain in full force
and effect.


(f)            Headings.  Headings and titles of parts and sections are for
convenience only and have no interpretative significance.


(g)            Assignment.  This Agreement may not be assigned by Consultant
without Emergent's prior, express written consent.  Emergent may, without
Consultant's written consent, assign and transfer this Agreement to any
Affiliate, or to any other entity which is controlled by a Party or which
controls a Party, in whole or in part, in which event Consultant agrees to
continue to perform the duties and obligations according to the terms hereof to
or for such assignee or transferee of this Agreement.


(h)            Amendments.  No modification or amendment to this Agreement or
any Order shall be effected by or result from the receipt, acceptance, signing
or acknowledgement of any purchase order, quotation, invoice, shipping document
or other business form containing terms or conditions different from those set
forth in this Agreement or any Order, and all such additional terms and
conditions are hereby specifically rejected by both Parties.


(i)            Governing Law and Jurisdiction.  This Agreement and its
interpretation shall be governed by the laws of Maryland without reference to
its conflict of law or choice of law provisions.  Any action commenced by a
Party to enforce the terms of this Agreement must be brought in the courts of
the jurisdiction where the Services were primarily delivered hereunder, and the
Parties hereby irrevocably consent to the jurisdiction and venue of such courts
to enforce the terms of this Agreement.  The Parties expressly waive any right
that they have or may have to a jury trial of any dispute arising out of or in
any way related to this Agreement, or any breach thereof.


(j)            Integration; Counterparts; Signatures.  This Agreement and any
Orders (including any corresponding Exhibits explicitly included and made part
of an Order by the Parties), constitute the entire agreement of the Parties,
supersede all prior discussions, negotiations and understandings verbal and
written, if any, and may only be amended or modified by a written agreement
signed by both Parties.  In the event of a conflict between the terms of this
Agreement and the terms of any Order, Exhibit or attachment hereto, proposal,
quotation or any Consultant documentation, the terms of this Agreement shall
prevail.  This Agreement may be signed in multiple identical copies, each of
which shall be deemed to be an original copy, and each facsimile or electronic
copy shall constitute a legally binding, enforceable document.


(k)            Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Emergent and Consultant have executed this Agreement to be
effective as of the Effective Date.


EMERGENT BIOSOLUTIONS INC.
 
By:      /s/ Daniel Abdun-Nabi
 
Name:   Daniel Abdun-Nabi
 
Title:     President and CEO
Date:    November 12, 2015
MARVIN L. WHITE
 
   /s/ Marvin L. White
 
Date:   November 11, 2015




--------------------------------------------------------------------------------

ORDER


This Order, effective as of November 11, 2015 ("Effective Date"), is made by and
between Emergent BioSolutions Inc. ("Emergent") and Marvin L.
White ("Consultant"), and is an "Order" under the Consulting Agreement dated as
of the Effective Date, between Emergent and Consultant ("Agreement"). 
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Agreement.


1.
Description of Services:  Consultant shall provide strategy, advice, guidance,
budgetary input, review of transactional and operational contracts, filings,
policies, documents and plans, and other requested or appropriate assistance in
connection with the planned spin-off of the biosciences business and consistent
with activities and engagement associated with a prospective CEO for the
spin-off business.



2.            Period of Performance:  November 11, 2015 – Term (as defined in
Section 9)


3.            Person(s) providing Services: Marvin L. White



4. Reports: Consultant shall provide the Emergent Representative with such
reports as may be requested by Emergent from time to time.



5.            Fees, Maximum Compensation and Expenses:


Ø
Fees:

$5,000 per month from Effective Date until December 31, 2015;
$10,000 per month from January 1, 2016 until March 31, 2016; and
$15,000 per month from April 1, 2016 until expiration of the Term (as defined in
Section 9); pro-rated for partial months


Ø
Maximum Compensation:

Compensation and expense reimbursement under this Order shall not exceed
$120,000 in the aggregate, provided that the reimbursement of bona fide
business-related travel expenses shall be excluded from this maximum
compensation amount.


Ø
Expenses:  Reimbursable in accordance with the terms of the Agreement




6. Invoicing and Payment:  Invoices shall be sent and payments made in
accordance with the terms of the Agreement, and the following shall apply:



Ø
Manner/Location for Payments: First-class mail to primary business address

Ø
Accounting Codes (Must be noted on invoices for payment to be processed):

*****************
*****************
*****************
Ø
Emergent Address for
Invoices:                                                                                    Emergent
BioSolutions Inc.

400 Professional Drive, Suite 400
Gaithersburg, MD  20879
Attention:  Accounts Payable


7.            Contacts:                          Consultant:                                        Marvin
L. White
*************************
            *************************


*************************
******************


                 Emergent:                                        A.B. Cruz III
Phone:  240.631.3230,
            Email:  cruzab@ebsi.com


Emergent BioSolutions Inc.
400 Professional Drive, Suite 400
Gaithersburg, MD  20879


IN WITNESS WHEREOF, the Parties have executed this Order as of the Effective
Date.


EMERGENT BIOSOLUTIONS INC.
 
By:      /s/ Daniel Abdun-Nabi
Name:    Daniel Abdun-Nabi
Title:      President and CEO
Date:     November 12, 2015
 
MARVIN L. WHITE
 
   /s/ Marvin L. White
 
Date:  November 11, 2015


